Order entered July 18, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00597-CV

              JAX LOGISTICS DEDICATED SERVICES, INC., Appellant

                                             V.

SOUTHWEST INTERNATIONAL TRUCKS, INC. D/B/A SOUTHWEST INDEALEASE,
                           Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-01152

                                         ORDER
       Before the Court is appellant’s motion to enlarge time to file a notice of appeal. We

GRANT the motion. The notice of appeal filed June 2, 2017 is deemed timely for jurisdictional

purposes.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE